Citation Nr: 9917753	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Chicago, Illinois.  The appeal originally 
covered the issues of entitlement to service connection for 
PTSD, diabetes mellitus, impotence, a skin disorder, and the 
residuals of a collapsed lung.  In a Board decision, dated 
September 27, 1995, the Board addressed the issues of 
entitlement to service connection for diabetes mellitus, 
impotence, a skin disorder, and the residuals of a collapsed 
lung.  The fifth issue, entitlement to service connection for 
PTSD, was remanded to the RO for the purpose of obtaining 
additional medical information.  This decision addresses the 
information obtained by that remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  An acquired psychiatric disorder did not manifest itself 
while the veteran's was serving in the US Army.

3.  The record does not show that the veteran engaged in 
actual combat with the enemy.  Adequate stressors have not 
been corroborated and it may not be concluded that the 
veteran has PTSD related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.   The veteran 
served in Vietnam, there is a VA medical report showing a 
diagnosis of PTSD, and it may be that the veteran's single 
diagnosis of PTSD is related to his military service.  Thus, 
the basic requirements of a well-grounded claim have been 
presented.  The facts relevant to this appeal have been 
properly developed and the obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

In order to establish service connection for PTSD, there must 
be:

(1)  objective medical evidence showing a 
diagnosis of, or symptomatology 
consistent with, the condition;

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  an evidentiary link between the 
claimed inservice stressor and the 
current PTSD symptomatology.  

Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95; 38 C.F.R. § 3.304 (1998).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA Manual M21-1 outlines the specific 
procedures required for the VA to follow in evaluating claims 
for service connection based on PTSD.  Essentially, this 
regulation requires evidence that the veteran served in the 
area in which the stressful event was alleged to have 
occurred and evidence to support the description of the 
event.  If the claimed stressor is related to combat, in the 
absence of information to the contrary, receipt of the Purple 
Heart, Combat Infantryman Badge, Bronze Star, or other 
similar citations is considered supportive evidence of 
participation in a stressful episode.  Other types of 
supportive evidence, such as plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit may be accepted.  POW (prisoner-of-
war) status is conclusive evidence of an in-service stressor.  

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.304(d), (f) (1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Although the claims folder does contain one diagnosis of 
PTSD, there is a lack of information concerning the stressors 
on which that diagnosis is based.  The veteran has claimed 
that he suffers from a psychiatric condition related to his 
military service but he has never elaborated on the stressful 
events that may have caused his PTSD.  The Board further 
notes that on three separate occasions, the RO has attempted 
to obtain additional information concerning the stressful 
events, but the veteran has never responded to any of those 
requests.  Letters to veteran from the RO, October 31, 1995, 
June 19, 1996, and May 12, 1997.

The evidence does not indicate that the veteran was engaged 
in combat with the enemy; his military occupational specialty 
was that of an ammunition storage specialist.  He was also a 
cook.  He did not receive any kind of award showing that he 
fired a weapon at the enemy, and the service records do not 
show any engagement with hostile forces.  The awards that he 
did receive were for being "in country" and serving his 
country honorably; none were for engaging of the enemy. Yet, 
a stressor is a particularly distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans Appeals 
(the Court), in Zarycki, provided an analytical framework for 
establishing the presence of a recognizable stressor, which 
is an essential element in a diagnosis of PTSD.  Based on VA 
regulations, including 38 C.F.R. § 3.304(f), the Court noted 
that the first question that needed to be answered was 
whether the veteran had "engaged in combat with the enemy."  
If there is evidence that the veteran engaged in combat with 
the enemy, such as recognized military citations or other 
supportive evidence, and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding his 
stressor must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, as long as the veteran's testimony 
is considered "satisfactory."

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to verified combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
occurrence of the alleged stressor.  Rather, there must be 
service records or other information that corroborates the 
veteran's testimony as to the occurrence of the stressor.  

Also, the Board is not bound to accept an uncorroborated 
account of stressors, nor is the Board required to accept an 
unsubstantiated medical opinion that alleged PTSD had its 
origin in service.  This is especially true where, as in this 
case, there is no recounting of a stressful event, an 
unsubstantiated medical opinion, and the onset of claimed 
PTSD.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).

With respect to the stressful event and the veteran's 
insinuation that he was the party to such an event, the 
veteran has remained vague with regard to such pertinent 
facts as names, dates, and locations.  He has never commented 
on the "stressful" events occurred, the date it happened, 
or other information that would help in the confirmation of 
such an event.  Moreover, the file contains no other 
independent credible evidence, such as statements from fellow 
soldiers, as to the occurrence of an event that would be 
considered stressful.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed 
stressors.  With the limited information provided by the 
veteran, the VA sought corroboration through a request for 
assistance from the US Army and Joint Services Environment 
Support Group (ESG) (now renamed as the US Armed Services 
Center for Research of Unit Records [USASCRUR]).

ESG did confirm the location of the veteran's unit while he 
was in Vietnam.  However, because the veteran did not provide 
more specific details about his other claimed stressors, the 
VA, through inquiries to ESG, was unable to obtain any 
additional information in support of his claim.  To the 
Board, it appears that the veteran has remained passively 
disinterested in providing assistance and has not provided 
information that is essential in obtaining the verifying 
evidence to which he alludes.  See also Gobber v. Derwinski, 
2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 
(1992).

With regard to the diagnosis of PTSD, there is no recitation 
of facts that would indicate how the VA doctor deduced that 
the veteran was suffering from PTSD.  In other words, there 
is just the diagnosis and no discussion of the facts 
surrounding such a determination.  Therefore, it is uncertain 
to what extent the veteran actually meets the criteria for 
PTSD.  Where the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 106 (1993).

The Court has held, in West v. Brown, 7 Vet. App. 70 (1994), 
in effect, that a psychiatric evaluation that is based on an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.  
Reviewing Zarycki and West together, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel and, once such a stressor is established, whether 
it is sufficient to give rise to PTSD is a medical 
determination.  Thus, if an examiner renders a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate of any insinuated 
stressors through other government agencies would also be 
fruitless.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD has been diagnosed, the veteran has not provided 
sufficiently detailed information relating to his examples of 
stressors to allow for corroboration, and, a diagnosis of 
PTSD, without verified stressors relating the disorder to 
military service, is insufficient to establish entitlement to 
service connection.  The Board finds therefore that there is 
not sufficient evidence to place the evidence in equipoise as 
to whether the veteran suffers from PTSD related to his 
military service.  On the basis of these findings and 
following a full review of the record, the Board concludes 
that the record before the Board does not show that the 
veteran has PTSD related to his experiences in Vietnam, and 
service connection for PTSD is not warranted. 

Additionally, and while not specifically addressed by the 
veteran in his appeal before the Board, the veteran has been 
denied entitlement to service connection for an acquired 
psychiatric disorder.   It is true that the veteran has been 
diagnosed with mild recurrent depression.  See PTSD Exam, 
October 23, 1992.  However, the veteran's service medical 
records are negative for any findings of or treatment for 
depression.  Also, none of the documents in the claims folder 
establishes a link between the veteran's depression and his 
military service.

The veteran, through his appeal to the Board, has insinuated 
that his recently diagnosed mental disability is related to 
his military service.  Yet, such contentions are merely 
allegations and unsubstantiated assertions.  Independent 
medical evidence corroborating his claim that the possible 
psychiatric condition and the back disability are related to 
service or began therein has not been submitted.  Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not satisfy the "competent medical evidence" 
requirement set forth in Grottveit v. Brown, 5 Vet. App. 91, 
193 (1995).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  Moreover, the veteran 
has relied upon his own opinion as to medical matters.  
Because the determinative issue in this matter involves 
medical etiology and the diagnosis of a condition, the 
veteran's lay testimony is not in and of itself sufficient to 
establish the relationship between his military service and 
any condition from which he may, or may not, now suffer.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, such 
statements are not be sufficient to well-ground the claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  For a claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current disability;

(2)  medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and

(3)  medical evidence of a nexus between an in-service injury or disease 
and the current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); also Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Where the determinative issue involves medical causation, competent medical evidence to the effect that the 
claim is "plausible" is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
  The veteran or his representative may argue that the claim should be returned to the RO for readjudication 
since 38 C.F.R. § 3.304 was changed on June 18, 1999.  Service Connection - PTSD, 60 Fed. Reg. 117, 
pages 32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304).  The Board disagrees and believes that such 
a remand would merely delay the final outcome of the case.  The purpose of the change is to allow the 
veteran the chance to submit evidence that would corroborate the stressors that have since caused his PTSD.  
On three separate occasions, the RO has attempted to obtain said information, and the veteran has never 
responded to any of these inquiries.  In other words, the VA has attempted to obtain from the veteran 
information that is consistent with the circumstances, conditions, and hardships of the veteran's Vietnam 
service.  However, the requests have fallen on deaf ears and the veteran has failed to respond.  Thus, it is the 
opinion of the Board that the VA has attempted to follow the guidelines now established by the changed 
regulation, and remanding the claim now would merely frustrate the appeals process and would not violate 
the veteran's due process rights.
  The Board is addressing this point to inform the veteran of the deficiencies in this portion of his claim even 
though he and his representative have not specifically addressed this issue.

